
	

115 SRES 549 IS: Designating June 15, 2018, as “World Elder Abuse Awareness Day”.
U.S. Senate
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 549
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2018
			Mr. Blumenthal (for himself, Ms. Collins, Mr. Casey, Mr. Murphy, and Mrs. McCaskill) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating June 15, 2018, as World Elder Abuse Awareness Day.
	
	
 Whereas the Federal Government estimates that more than 1 in 10 persons over the age of 60 are victims of elder abuse each year;
 Whereas abuse, neglect, and exploitation of older adults in the United States are unidentified and unreported because of an inability to report or a fear of reporting;
 Whereas only 1 in 14 cases of financial abuse of older adults is reported; Whereas at least $2,900,000,000 is taken from older adults each year due to financial abuse and exploitation;
 Whereas elder abuse, neglect, and exploitation have no boundaries and cross all racial, social, class, gender, and geographic lines;
 Whereas older adults who are abused are 3 times more likely to die earlier than older adults of the same age who are not abused;
 Whereas ½ of all older adults with dementia will experience abuse; Whereas providing unwanted medical treatment can be a form of elder abuse and exploitation;
 Whereas there is evidence of an increase in elder abuse, neglect, and financial exploitation linked to individuals with opioid addiction;
 Whereas the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21701 et seq.) was signed into law on October 18, 2017, but there is still more that can be done to stop elder abuse;
 Whereas financial abuse of older adults has consistently been one of the top 10 complaints made each year to the fraud hotline of the Special Committee on Aging of the Senate;
 Whereas public awareness has the potential to increase the identification and reporting of elder abuse by the public, professionals, and victims, and can act as a catalyst to promote issue-based education and long-term prevention;
 Whereas private individuals and public agencies must work together on the Federal, State, and local levels to combat increasing occurrences of abuse, neglect, exploitation, crime, and violence against vulnerable older adults and vulnerable adults, particularly in light of limited resources for vital protective services; and
 Whereas 2018 is the 13th anniversary of World Elder Abuse Awareness Day: Now, therefore, be it   That the Senate—
 (1)designates June 15, 2018, as World Elder Abuse Awareness Day; (2)recognizes judges, lawyers, adult protective services professionals, law enforcement officers, long-term care ombudsmen, social workers, health care providers, professional guardians, advocates for victims, and other professionals and agencies for efforts to advance awareness of elder abuse; and
 (3)encourages members of the public and professionals who work with older adults to act as catalysts to promote awareness and long-term prevention of elder abuse by reaching out to local adult protective services agencies, long-term care ombudsman programs, and the National Center on Elder Abuse, and by learning to recognize, detect, report, and respond to elder abuse.
			
